PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Bellantone				                 :	

Application No.  15/732,352
:	DECISION ON PETITION
Filed:     October 30, 2017
:
Attorney Docket No.  RAB-005


This is a decision on the petition under 37 CFR 1.181(a) to withdraw the holding of abandonment, filed October 8, 2021.

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted.

This application was held abandoned on September 21, 2021, after it was determined that no response was received to the non-final Office action mailed March 19, 2021.  The notice allowed a shortened statutory period for reply of three (3) months from its mailing date.  Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  A Notice of Abandonment was mailed on September 28, 2021, indicating that a reply to the non-final Office action was not received.

A review of the application file record revealed that an amendment responsive to the non-final Office action, was received on September 18, 2021, with a request for an extension of time within the third month having been obtained on June 21, 2021.  Based on the aforementioned, it appears that the application was improperly held abandoned as a complete response was received prior to expiration of the statutory period for reply.  The holding of abandonment is being withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 1627 for further processing.

Further inquiries regarding this decision may be directed to the undersigned at (571) 272-3222.Questions regarding the further processing of the application must be directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET